Order entered July 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01491-CV

                   RICHARDSON EAST BAPTIST CHURCH, Appellant

                                               V.

 PHILADELPHIA INDEMNITY INSURANCE COMPANY AND JAMES GREENHAW,
                             Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13868

                                           ORDER
         We GRANT appellant’s motion for leave to file amended brief and ORDER the

amended reply brief tendered to the Clerk of the Court July 17, 2015 filed as of the date of this

order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE